Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 03/24/2022.
Priority
This application, Pub. No. US 2019/0154691, published 05/23/2019, is a § 371 National Stage of International Patent Application No. PCT/IB2017/051628, filed 03/21/2017, which claims foreign priority to IT 102016000029228, filed 03/21/2016. 
Status of Claims
Claims 1-10 are currently pending.  Claims 1-10 have been subject to election/restriction requirement mailed 01/25/2022.  Claims 7, 9 and 10 are withdrawn from further consideration.  Claims 1-6 and 8 are examined.
Election/Restriction
Applicant's election, without traverse, of the species:
(1)	serum as a biological sample;
(2)	an ELISA microtiter plate as supports;
(3)	the first amino acid sequence present in p-RKIP and the first amino acid sequence present in RKIP are in common: DPDAPSRKDPKYRE (SEQ ID NO: 1); 
the second amino acid sequence present in p-RKIP and the second amino acid sequence present in RKIP are different: GDHRGKFKVASFRKKYELRA present in RKIP, while the second sequence present in p-RKIP is GDHRGKFKVApSFRKKYELRA, which sequence contains the phosphorylated serine-153;
(4)	a HRP-conjugated antibody recognizing the second amino acid sequence and able to determine a variation of the optical properties proportional to the quantity of said antibody bound to said second amino acid sequence as a marker; and
(5)	DPDAPSRKDPKYRE- (linker) -GDHRGKFKVApSFRKKYELRA (SEQ ID NO: 2 –(linker)- SEQ ID NO: 3) and DPDAPSRKDPKYRE- (linker) -GDHRGKFKVASFRKKYELRA (SEQ ID NO: 4 – (linker) - SEQ ID NO: 5) as the structures of recombinant hybrid standards; Applicant states that the recombinant hybrid standards comprise 14 amino acids across the common sequence of RKIP/pRKIP protein (from amino acid 71 to 84) followed by a linker such as Polyethylene glycol (PEG) [chemical formula : H-(O-CH2-CH2)n-OH] that connects this sequence to a second sequence of 20 amino acids (from amino acid 143 to amino acid 162 of the RKIP sequence) that differ in pRKIP vs. RKIP hybrid standards only by the presence of phoshorylated serine at position 153,
in the reply filed on 03/24/2022 is acknowledged.  However, it is noted that the specification as filed does not disclose a linker such as Polyethylene glycol (PEG).  
Although required, Applicant did not identify the claims readable on the elected species.  The Examiner believes that Claims 1-6 and 8 encompass the elected species (1)-(5), whereas Claim 7 does not encompass the elected species (2) and Claims 9 and 10 do not encompass the elected species (1).
Claims 7, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/24/2022.
Information Disclosure Statement
No information disclosure statement(s) (IDS) is submitted. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification filed on 10/10/2020 is objected to for the following reasons.  
I.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See, for example, at pages 13 and 14 of the specification.  Applicant’s assistance in identifying any other instances where the specification states nucleotide/amino acid sequences within the sequence rules is respectfully requested.  
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

II.	At page 6, the specification states that Figure 3 shows four diagrams numbered as fig. 3.1, fig. 3.2, fig. 3.3, fig. 3.4.  However, there is no showing of numbering fig. 3.1, fig. 3.2, fig. 3.3, fig. 3.4 at Figure 3.

III.	At page 7, the specification misspells “namely”:

    PNG
    media_image1.png
    69
    750
    media_image1.png
    Greyscale



The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

IV.	The use of the terms “Alexa Fluor” and “Texas Red”, which are a trade name or a mark used in commerce, has been noted in this application at pages 9 and 10. 

    PNG
    media_image2.png
    158
    1079
    media_image2.png
    Greyscale



The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  use of acronyms “p-RKIP”, “RKIP” and “HRP”, “TMB”, respectively.  For clarity, it is recommended to introduce an acronym by placing the acronym in parentheses after the first use of the spelled-out term or name.  
Claims 2 and 3 are objected to because of recitations “(SEQ ID NO: 2 –linker)- (SEQ ID NO: 3)” and “(SEQ ID NO: 4 –linker)- (SEQ ID NO: 5)”.  It is suggested to recite “(SEQ ID NO: 2 –(linker)- SEQ ID NO: 3)” and “(SEQ ID NO: 4 –(linker)- SEQ ID NO: 5)”.
Claim 5 is objected to because it misses SEQ ID NOs for the recited sequences.
Claim 8 is objected to because of the following informalities: improper Markush format.  It is noted that claim is not indefinite because it is clear what Applicant intends to include in a Markush grouping.  However, Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image3.png
    328
    812
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    416
    815
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    105
    836
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    102
    852
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    33
    233
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    319
    758
    media_image8.png
    Greyscale



The specification as filed does not describe a method for RKIP protein and p-RKIP protein quantitative measuring in a biological sample, wherein one of said first and second amino acid sequence being common between RKIP and p-RKIP, and the other one being a sequence containing the phosphorylation of serine 153, and so, different for p-RKIP and RKIP.  In order to provide capturing both p-RKIP and RKIP from the sample, the use of an antibody recognizing a first amino acid sequence present in p-RKIP protein and an antibody recognizing a first amino acid sequence present in RKIP protein, which first amino acid sequences are common for p-RKIP and RKIP, are required.  Otherwise, a capture of only p-RKIP will be provided by an antibody recognizing a first amino acid sequence containing the phosphorylated serine 153.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 2 and 3, the recitations of SEQ ID NO: 3 and SEQ ID NO: 5 are inconsistent with the Sequence Listing, wherein SEQ ID NO: 3 corresponds to non-phosphorylated GDHRGKFKVASFRKKYELRA and SEQ ID NO: 5 corresponds to phosphorylated GDHRGKFKVApSFRKKYELRA.
Regarding Claim 6, the recitation “said marker able to determine a variation of optical properties when in contact with said antibody recognizing said second amino acid sequence is TMB” is unclear.  Based on the instant disclosure (see page 10) and the elected species (4), a HRP-conjugated antibody recognizing the second amino acid sequence is a marker, which is able to determine a variation of the optical properties proportional to the quantity of said antibody bound to said second amino acid sequence by a chromogenic method based on the addition of 3,3'-5,5'-tetramethylbenzidine (TMB) substrate for detection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cardile et al., “Raf kinase inhibitor protein (RKIP) and phospho-RKIP expression in melanomas,” Acta Histochemica, 2013, vol. 115, issue 8, pp. 795-802, in view of Tang et al., “Efficient, High-Content Detection of Pathway Activiation,” Genetic Eng. Biotechnol. News, 2015, vol. 35, No. 18, pp. 1-9.
Cardile et al., throughout the publication and, for example, at page 797, teach detection of both RKIP and pRKIP by Western blot with anti-RKIP and anti−pRKIP (hSer 153) antibodies detected with horseradish peroxidase-conjugated secondary antibody, which is the elected species (4):

    PNG
    media_image9.png
    109
    513
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    272
    516
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    273
    521
    media_image11.png
    Greyscale
 Emphasis added.


Although Cardile et al. do not specifically teach the use of TMB as recited in Claim 6, it is well known in the art that:

    PNG
    media_image12.png
    281
    979
    media_image12.png
    Greyscale



Cardile et al. does not teach a sandwich immunoassay.
Tang et al., throughout the publication and, for example, at page 3, teach that:
“The RayBio® Phosphorylation ELISAs are sandwich-based enzyme-linked immunosorbent assay kits that focus on a variety of key cellular processes such as Nf-κB signaling, AMPK signaling, autophagy, cell cycle, DNA damage repair, apoptosis, and insulin signaling. In each ELISA microplate [[ the elected species (2)]], up to 24 different cell or tissue lysate samples may be simultaneously tested in duplicate, producing both phosphorylated and total protein signal outputs.  The assay protocol includes four simple steps:  1) incubation of lysates in an antibody-coated 96-well microplate, 2) incubation with anti-phosphorylated antibody or anti-pan antibody, 3) incubation with an HRP-conjugated secondary antibody, and 4) colorimetric detection of captured protein using TMB substrate solution.  With minimal hands-on time, this assay format removes the burden of running multiple Western blots, making this assay ideal for researchers who want to quickly screen multiple time points, treatments, drug doses, or cell lines.”  Emphasis added.


At page 7, Tang et al. teach that:
To further validate individual data points from array experiments, or to analyze phosphorylation levels in a large number of samples, researchers can use Western blots or ELISA.  Here we show an example of how the RayBio Phosphorylation ELISA kit can be used to measure phosphorylation levels of EGFR at Serine 1070 (Figure 3).  The same cell lysates were analyzed by both RayBio Human Phospho-EGFR (Ser 1070) ELISA kit (Figure 3A) and by Western blot (Figure 3B).  Consistent with the array result, a robust phosphorylation of EGFR at Ser1070 was observed in parallel with total EGFR levels by both detection methods (Figure 3A&B).  We note that immunoblots were incubated with the same anti-EGFR and anti-phospho-EGFR (Ser1070) used in the Raybio Phosphorylation ELISA kit.”  Emphasis added.


At page 8, Tang et al. further teach that ELISA represents more rapid and efficient alternative to multistep phospho-protein detection by immunoblot analysis, which requires a minimum of two days of processing time.
Neither Cardile et al. nor Tang et al. expressly teach the use of protein standards.  
However, as admitted by Applicant at page 19 of the specification, it is known in the art that ELISA tests of phospho-proteins require the use of the relative recombinant protein as standard:  

    PNG
    media_image13.png
    167
    805
    media_image13.png
    Greyscale

Emphasis added.


Notably, given the broadest reasonable claim interpretation, the Claim 1 terms “a recombinant hybrid standard comprising both said first and second amino acid sequences present in p-RKIP protein” and “a recombinant hybrid standard comprising both said first and second amino acid sequences present in RKIP protein” encompass p-RKIP protein and RKIP protein, respectively, because the proteins comprise all the structural elements of the recited recombinant hybrid standards.  

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, a sandwich immunoassay, taught by Tang et al., for detection of both RKIP and pRKIP instead of Western blot, taught by Cardile et al.
One of ordinary skill in the art would have been motivated to have made and used a sandwich immunoassay, taught by Tang et al., for detection of both RKIP and pRKIP instead of Western blot, taught by Cardile et al., because, as taught by Tang et al., ELISA represents more rapid and efficient assay format in comparison with Western blot.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a sandwich immunoassay, taught by Tang et al., for detection of both RKIP and pRKIP instead of Western blot, taught by Cardile et al., because sandwich immunoassays based on the use of the same anti-protein and anti-phospho-protein antibodies as well as the use of the relative recombinant proteins as standards, were known in the art, as, respectively, taught by Tang et al. and admitted by the specification.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cardile et al., “Raf kinase inhibitor protein (RKIP) and phospho-RKIP expression in melanomas,” Acta Histochemica, 2013, vol. 115, issue 8, pp. 795-802, in view of Tang et al., “Efficient, High-Content Detection of Pathway Activiation,” Genetic Eng. Biotechnol. News, 2015, vol. 35, No. 18, pp. 1-9; Paulovich et al., US 2013/0052669 A1, published 02/28/2013; Product Datasheet RKIP/PBP Antibody NB100-53808, updated 10/23/2016 v.20.1, pp. 1-5; a printout retrieved from https://www.novusbio.com/products/rkip-pbp-antibody_nb100-53808#reviews-publications on 04/28/2022, pp. 1-3; and a printout p-RKIP (rSer 153): sc-32622 retrieved from internet on 04/22/2022, p. 1.
The teachings of Cardile et al. and Tang et al. are discussed above and incorporated herein in its entirety.
Neither Cardile et al. nor Tang et al. teach:
the elected species (1) serum as a biological sample recited in Claim 8;
the elected species (3) of the first amino acid sequence present in p-RKIP and the first amino acid sequence present in RKIP, which is DPDAPSRKDPKYRE (SEQ ID NO: 1) recited in Claim 4; and of the second amino acid sequence, which are GDHRGKFKVASFRKKYELRA present in RKIP and GDHRGKFKVApSFRKKYELRA present in p-RKIP recited in Claim 5; and
the elected species (5) of recombinant hybrid standards DPDAPSRKDPKYRE- (linker) -GDHRGKFKVApSFRKKYELRA (SEQ ID NO: 2 –(linker)- SEQ ID NO: 3) and DPDAPSRKDPKYRE- (linker) -GDHRGKFKVASFRKKYELRA (SEQ ID NO: 4 – (linker) - SEQ ID NO: 5) as the structures of recombinant hybrid standards recited in Claims 2 and 3, respectively. 

Paulovich et al., throughout the publication and, for example, in Abstract, teach the use of at least one synthetic hybrid reference peptide comprising the first epitope and the second epitope from the target protein of interest, wherein the synthetic reference peptide is capable of simultaneously binding to both the capture reagent and the at least one detection reagent, and wherein at least one of the first and second epitopes comprises a modified amino acid residue:

    PNG
    media_image14.png
    375
    681
    media_image14.png
    Greyscale



In paragraph [0026], Paulovich et al. teach the elected species (1) serum as a biological sample:

    PNG
    media_image15.png
    683
    491
    media_image15.png
    Greyscale
 Emphasis added.

In paragraphs [0029] and [0030], Paulovich et al. teach the first epitope selected for binding to an affinity reagent, such as a capture antibody, and corresponding to the protein of interest and serving as a unique recognition sequence for binding to a capture reagent, is from 5 to about 25 amino acids in length.  In paragraphs [0034] and [0035], Paulovich et al. teach that the second epitope selected for binding to a detection reagent, such as a detection antibody that selectively binds to a post-translationally modified (e.g., phosphorylated) form of the protein at a specific site of interest, is from 5 to about 25 amino acids in length.  In paragraph [0041], Paulovich et al. teach that the synthetic hybrid reference peptide further comprises an amino acid spacer region from 1 to about 50 amino acid residues between the first and second epitopes.  In paragraph [0045], Paulovich et al. teach that a capture reagent is generated that binds to a first epitope on a protein of interest. using a synthetic immunopeptide comprising the first epitope, either with or without an N-terminal spacer sequence.  The immunopeptide can be used alone or linked to an immunostimulatory agent and used to immunize a suitable subject.  In paragraph [0048], Paulovich et al. teach that a detection affinity reagent, such as an antibody, is generated that specifically binds to a second epitope on the protein of interest, which in some embodiments may contain a modification of interest, such as a phosphorylation site, whereas in other embodiments, it may not contain modification.  In paragraph [0049], Paulovich et al. teach that any art-recognized method can be used to generate a detection reagent that specifically binds to the second epitope, either in the modified or unmodified form.  For example, a synthetic immunopeptide comprising the second epitope can be generated, either with or without an N-terminal spacer sequence.  The immunopeptide can be used alone or linked to an immunostimulatory agent and used to immunize a suitable subject.  In Table 4, Paulovich et al. teach synthetic immunogenic peptides and synthetic reference phospho-peptides:

    PNG
    media_image16.png
    530
    698
    media_image16.png
    Greyscale



In paragraphs [0079]-[0083], Paulovich et al. teach ELISAs employing the synthetic hybrid reference phosphopeptide.

Product Datasheet RKIP/PBP Antibody NB100-53808 teaches that peptide with sequence C-DPDAPSRKDPKYRE corresponding to internal region according to NP 002558.1 was used as the immunogen for this RKIP antibody:  

    PNG
    media_image17.png
    282
    2016
    media_image17.png
    Greyscale




As evidenced by a printout retrieved from https://www.novusbio.com/products/rkip-pbp-antibody_nb100-53808#reviews-publications on 04/28/2022, this RKIP antibody was 
available at least since 1999:

    PNG
    media_image18.png
    166
    990
    media_image18.png
    Greyscale



As such, DPDAPSRKDPKYRE, which is the elected species (3) of the first amino acid sequence present in p-RKIP and the first amino acid sequence present in RKIP, i.e, SEQ ID NO: 1 recited in Claim 4, as well as an antibody against it, was known in the art at least since 1999.
As to concern a second sequence of 20 amino acids (from amino acid 143 to amino acid 162 of the RKIP sequence) that differ in pRKIP vs. RKIP hybrid standards only by the presence of phoshorylated serine at position 153, a printout p-RKIP (rSer 153): sc-32622 teach p-RKIP (rSer 153) is a rabbit polyclonal antibody raised against a short acid sequence containing Ser 153 phosphorylated RKIP of rat origin.  Given the Paulovich et al.’ teachings regarding the second epitope length and structure, it would be reasonable to use GDHRGKFKVApSFRKKYELRA comprising a phoshorylated serine at 11 position, which corresponds to Ser 153 of phosphorylated RKIP. 

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used recombinant hybrid standards DPDAPSRKDPKYRE- (linker) -GDHRGKFKVApSFRKKYELRA (SEQ ID NO: 2 –(linker)- SEQ ID NO: 3) and DPDAPSRKDPKYRE- (linker) -GDHRGKFKVASFRKKYELRA (SEQ ID NO: 4 – (linker) - SEQ ID NO: 5) in a sandwich immunoassay for detection of both RKIP and pRKIP.
One of ordinary skill in the art would have been motivated to have made and used recombinant hybrid standards DPDAPSRKDPKYRE- (linker) -GDHRGKFKVApSFRKKYELRA (SEQ ID NO: 2 –(linker)- SEQ ID NO: 3) and DPDAPSRKDPKYRE- (linker) -GDHRGKFKVASFRKKYELRA (SEQ ID NO: 4 – (linker) - SEQ ID NO: 5) in a sandwich immunoassay for detection of both RKIP and pRKIP, because it would be desirable to avoid the need for cloning, expressing, purifying and phosphorylating, or otherwise modifying a recombinant protein for use as a reference standard in a quantitative assay, as taught by Paulovich et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using recombinant hybrid standards DPDAPSRKDPKYRE- (linker) -GDHRGKFKVApSFRKKYELRA (SEQ ID NO: 2 –(linker)- SEQ ID NO: 3) and DPDAPSRKDPKYRE- (linker) -GDHRGKFKVASFRKKYELRA (SEQ ID NO: 4 – (linker) - SEQ ID NO: 5) in a sandwich immunoassay for detection of both RKIP and pRKIP, because a synthetic hybrid peptide reference standard comprising at least two separate epitopes (i.e., one for capture and another for detection of the protein or peptide of interest) can be generated for any protein of interest, as taught by Paulovich et al.  Moreover, the antibodies against the epitopes of the claimed recombinant hybrid standards were known and commercially available in the art, as taught by Product Datasheet RKIP/PBP Antibody NB100-53808 and a printout p-RKIP (rSer 153): sc-32622, respectively.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641